PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/010,229
Filing Date: 15 Jun 2018
Appellant(s): Kraft Foods Group Brands LLC



__________________
Jennifer R. Andrew
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/31/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442), Velasco (2015/0118371) and Rovere.
Pick Your Own: Master List of Typical pH and Acid Content of Fruits and Vegetables….; published online at least by Jan. 03, 2016 at: https://web.archive.org/web/20160103134720/http://www.pickyourown.org/ph_of_fruits_and_vegetables_list.htm

Juliot: Directly-Acidified Carrot Slices…; JOURNAL OF FOOD SCIENCE-Volume 54, No. 1, 1989.


Rovere: HPP strawberry products _9 an example of processing line: © 1996 Elsevier Science B.V..

With regard to the prior art, the term/phrase "vegetables" encompasses any edible portion of a plant.

Independent claim 1
Bourne teaches methods of processing diced (Ex. 9) mixed vegetables which are frozen before being packaged (ab.), which provides a process comprising several of the process steps claimed, including: blanching, acidifying, freezing, thawing and packaging (steps a-f col. 3-4) (i.e. preparing packaged vegetable pieces).

Immersion Blanching Potatoes
Bourne teaches methods of blanching mixed vegetables (2, 25+).
Borne teaches: “The term "vegetable" is used in the description of the process of the invention herein to include at least…” (3, 10+), and lists a variety of vegetables, including root vegetables, which means that the teaching of “at least” some types of vegetables provides one of skill in the art with a reasonable expectation of the use of potatoes, another root vegetable, because they are envisaged by such by the teaching.  
Therefore it would be reasonable for one of skill in the art to use the method steps of processing vegetables for processing potatoes, including the blanching methods taught.
In the alternative, Bourne does not discuss the use of the specifically claimed vegetable, raw potatoes for immersion type blanching.

Griffiths also teaches methods of blanching raw potatoes include usual types, including steam or immersion, wherein the time for both is the same (1, 75+ and 2, 26+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of blanching vegetables, as Bourne, to include the specifically claimed vegetable, potatoes, for immersion type blanching, as claimed, because Griffiths illustrates that the art finds the specifically claimed vegetable, potatoes for immersion type blanching, as being suitable for similar intended uses, including methods of blanching vegetables (see MPEP 2144.07); and further shows that it was known for such a thing to have been done.

pH of raw potato
Bourne does not discuss the pH of the potato being blanched.
Pick Your Own also teaches methods of using raw vegetables, and further provides that raw potatoes have a pH of 5.4 to 5.9, which encompasses that the raw potatoes being immersion blanched have a pH of between about 5 and about 6.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving potatoes vegetables, as the modified teaching of Bourne, to include the use of potatoes which have a pH of between about 5 and about 6, as claimed, because Pick Your Own illustrates that the art encompassing pH values for potatoes as being suitable for similar intended uses, including methods of preserving potatoes, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Immersion blanching in acidic media
Bourne teaches acidifying the vegetable pieces during blanching so that the pH of the vegetable pieces after this acidification is about 4.2 (4, 51+), which encompasses the claim of acidifying the potato pieces during blanching for a pH of 4.0 to 4.8.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving potatoes, as the modified teaching of Bourne, to include a step of immersion blanching in an acidic media, as claimed, because Bourne illustrates that the art finds such a step to be suitable for any type of vegetable, which includes potatoes, and therefore provides a similar intended use, including methods of preserving potatoes. See MPEP 2144.07.

Steam blanching other types of vegetables
Bourne also teaches steam blanching (4, 4+) other types of raw vegetables, such as at least: green beans, green peas, green peppers, cauliflower, cabbage, broccoli, onions, zucchini, celery, carrots, cucumbers, edible peapods, and wax beans (3, 10+).
The modified teaching, in Pick Your Own, illustrates that such types of vegetables, comprises pH ranges that encompass the claimed range of between about 5 and about 6 (see short article). 



Acidifying other vegetables after blanching, before further processing
Bourne teaches acidifying vegetable pieces in an acidic media so that the pH of the vegetable pieces after acidification is 4.0 to 4.8 (2, 51+). 
Bourne teaches a benefit of firmness from acidification, however, Bourne does not discuss that the acidification of the other vegetables (non-root type) is after they are blanched, prior to other processing, as claimed.
Juliot also teaches methods of preserving blanched vegetables, and further provides the use of an acidic treatment, after blanching them.
Juliot teaches that the use of acetic, citric, and fumaric acids provide the benefit of: good microbial control, overall color retention and clean, tart flavors at levels required to achieve a final pH of 3.2-4.4 (see Results and Discussion).
Such a teaching provides a step of acidifying vegetable pieces in an acidic media so that the pH of the vegetable pieces after acidification encompasses the claimed range of from 4.0 to 4.8. (2, 51+) after a step of blanching, prior to other processing steps.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving vegetables, as the modified teaching of Bourne, to include a step of acidifying vegetable pieces in an acidic media so that the pH of the vegetable pieces after acidification encompasses the claimed range of from 4.0 to 4.8. (2, 51+) after a step of blanching, prior to other processing steps, as claimed, because Juliot illustrates that the art finds such a step to be suitable for similar intended uses, including methods of preserving vegetables; and further provides benefits from such a step, including: good microbial control, overall color retention and clean, tart flavors.

Freezing vegetables
Bourne teaches to freeze the blanched, acidified vegetables to 0°F (4, 20+), which reads on reducing the temperature of the blanched, acidified vegetable pieces to about 0°F to preserve them for later use (4, 25+). Since, Bourne teaches to use a quick freeze method (4, 12+), it reads on using an IQF process. 

Packaging frozen vegetables
Bourne does not discuss the packaging of the vegetables, such as hermetically sealing the vegetable pieces in flexible pouches under vacuum with a nitrogen atmosphere, as claimed.
Wilson also teaching methods of making diced vegetable products (6, 40+), and further provides that they are filled in flexible pouches, in an inert atmosphere, like nitrogen (11, 35+).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making diced vegetable products, as the modified teaching of Bourne, to include placing the vegetables pieces in pouches in the nitrogen atmosphere, as claimed, because Wilson illustrates that the art finds this step to be suitable for similar intended uses, including methods of making diced vegetable products, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

The modified teaching does not discuss that the vegetables are frozen when placed into the pouches.
Tucker also provides methods of processing IQF vegetables, and further provides that they are packaged in flexible pouches after they are frozen (ti. and 6/38+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making diced vegetable products in flexible pouches, as the modified teaching of Bourne, to include a step wherein the vegetables are frozen prior to their packaging, as claimed, because Tucker illustrates that the art finds suitable for similar intended uses, including methods of making diced vegetable products in flexible pouches, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

HPP Processing
Bourne teaches to blanch produce, then freeze it, thaw it, package and sterilizing it (i.e. destroying microorganisms).
Bourne does not teach the use of the specifically claimed method for destroying microorganisms by thawing and then subjecting the thawed produce (i.e. vegetables) to HPP (after it was frozen) to inactivate microorganisms (0053-0054)
Velasco also teaches about processing vegetables that have been blanched, and IQF frozen, packaged then sealed and further provides the specifically claimed step of inactivating microorganisms.


Velasco also teaches about processing vegetables that have been blanched, and IQF frozen, packaged then sealed; and further provides that afterwards this they are subjected to a high pressure process (HPP) at up to room temperature (0051).  The food is taught to have a 120 day shelf life (0054).  
Velasco teaches by using a HPP step, there are benefits of an extended shelf life (0050) and that the natural flavor and nutrients are retained (0053).
Velasco teaches the HPP step is taught to be conducted at temperatures of refrigeration up to room temperature, from 0 up to 25 °C, for 1 to about 20 minutes, which reads on a step of thawing and subjecting the thawed produce to HHP (0057), as claimed, because thawing begins as soon as an item is exposed to temperatures above 0 °C.

Absent a clear showing of the thawing, Rovere is also applied to teach methods of processing vegetable matter that has been quick frozen, stored in a freezer and then thawed, before high pressure treatment (see Fig. 1).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of processing produce (i.e. vegetables) by blanching,  freezing, thawing and then destroying microorganisms, as Bourne, to include the specifically claimed step of destroying microorganisms, high pressure processing (HPP), as claimed, because the combination of Velasco and Rovere illustrate that the art finds this method of destroying microorganisms to be suitable for similar intended uses, including methods of processing produce (i.e. vegetables) by blanching,  freezing, thawing and then destroying microorganisms matter (See MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and Velasco teaches benefits of this step include of an extended shelf life, and retention of natural flavor and nutrients.

Shelf life
As for the shelf life of the packaged food product, it would be reasonable for one of skill in the art to expect that similar methods of making a similar produce product using similar ingredients and similar process steps would achieve similar properties, including wherein the process enables freshness of the vegetable pieces to be maintained in the pouches in the sealed pouches at refrigerated temperatures for at least 75 days.
Further, the modified teaching, in Velasco, provides a 120 day shelf life (0054).  

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of preserving vegetables, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Independent claim 12
All of the limitations of claim 12 are discussed in the rejection of independent claim 1 above.

Dependent claims
As for claim 2, Bourne provides acidifying vegetable pieces so that the pH of the vegetable pieces after this acidification is below 4.5 (2, 63+), which encompasses the claim of the pH of the potato pieces after acidification is about 4.4 to about 4.6. 

As for claim 13, Bourne provides a two-step blanching with acidifying, including: step a) blanching, including methods of immersion (3, 15+) with acid  (4, 49+); and step b) blanching, including the same/similar method as used in step a) (4, 2+).
Since, apparatus limitations, unless they affect the process in a manipulative sense, may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150 (CCPA 1968); In re Edwards 128 USPQ 387 (CCPA 1961); Stalego v. Heymes 120 USPQ 473, 478 (CCPA 1959); Ex parte Hart 117 USPQ 193 (PO BdPatApp 1957); In re Freeman 44 USPQ 116 (CCPA 1940); In re Sweeney 72 USPQ 501 CCPA 1947).


In this case, the following particulars of the apparatus, do not make a distinction over the process of blanching taught by Bourne, as do not materially affect the preparation of packaged diced vegetable pieces during the step of blanching, because Borne provides that the vegetable pieces are blanched. Said particulars of the apparatus include:
wherein the first acidification step includes the use of a conveyor; and 
wherein the second acidification step includes pieces conveyed through an acidification flume to a delivery location while immersed in the acidic media.
As for the blanching being continuous, Bourne provides that blanching steps of steps a) and b) are back to back (2, 22+), which provides that they are continuous (i.e. forming an unbroken process).

As for claim 14, the limitations that materially affect/make a patentable distinction over the process of preparing packing vegetables, as discussed in the rejection of claim 13, include blanch times, including:
wherein in the first acidification step, the blanch time (i.e. dwell time) is about 2 minutes, and 
in the second acidification step, the blanch time is about 1 to about 3 minutes.  
Bourne teach that blanching step b) repeats step a) wherein blanching (i.e. the heating step) is for 2 to 30 minutes (3, 20+), which encompasses wherein in the first acidification step, the blanch time (i.e. dwell time) is about 2 minutes, and in the second acidification step, the blanch time is about 1 to about 3 minutes.  

As for claim 15, the limitations that affect the process in a manipulative sense, include: after the second acidification step access acidic media is removed from the vegetable pieces, and that this step occurs prior to the subsequent freezing using the IQF process.
Bourne teaches that after steps a) and b), the vegetable pieces are sprayed with water, and well drained with an air blast and then frozen quickly (4, 7+), which provides that after the second acidification step access acidic media is removed from the vegetable pieces  prior to the subsequent freezing.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442), Velasco (2015/0118371) and Rovere, as applied to claims 1-2 and 12-15, above, further in view of Wyslotski (2003/0087015).
As for claim 5, the modified teaching above does not discuss the known use of microwavable cups.
Wyslotski also teaches methods of packaging food, and further provides that sealed pouches containing food are inserted into a microwavable cup, wherein a lid is provided to the cup, to provide an enclosed environment for the pouches containing the food (see ab., 0008, 0032+, and the Figs.).



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of packaging food in sealed pouches, as the modified teaching of Bourne, to include that sealed pouches containing food are inserted into a microwave cup with a lid to provide an enclosed environment for the pouches containing the food, as claimed, because Wyslotski illustrates that the art finds such a step to be suitable for similar intended uses, including methods of packaging food in sealed bags, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

The modified teaching, in Rovere (as discussed above), provides that packaged produce is stored in a refrigerated environment (see Fig. 1), therefore a step of refrigerating the microwavable cup containing the sealed pouches with the thawed vegetable pieces would have been obvious because the teaching of packaged produce being stored in a refrigerated environment encompasses such a claim.
Further, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making packaged food, as the modified teaching of Bourne, to include a step of refrigerating the microwavable cup containing the sealed pouches with the thawed vegetable pieces, as claimed, because Rovere shows that such a step is known; and further one of skill in the art would have the common knowledge that produce is perishable, and refrigeration is known to extend the shelf like of perishable food.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442) and Velasco (2015/0118371) and Rovere, as applied to claims 1-2 and 12-15, above, further in view of Yaldigard.
Yaldigard: The principles of ultra high pressure technology and its application in food processing/preservation…; African Journal of Biotechnology Vol. 7 (16), pp. 2739-2767, 18 August, 2008.

As for claim 6, the modified teaching of Bourne does not discuss that the packaged food is subjected to high pressure processing at about 86,500 psi for about 3 minutes at a temperature of about 41°F. 
Yaldigard also teaches methods of processing foods (ti.), including those that are packaged (beginning of pg. 2742), and further provides that with high pressure processing of foods, foods are subjected to ultra high hydrostatic pressure (UHHP or UHP), generally in the range of 100-1000 MPa. The processing temperature during pressure treatments can be adjusted from below 0°C to above 100°C with exposure times ranging from a few seconds to over 20 min (pg. 2740, starting with the last para. of col. 1), which encompasses the claimed process parameters for high pressure processing. Yaldigard further provides that use of high pressure processing provides the benefit of nutritionally healthier foods, that are more convenient in use (e.g. easier to store and prepare), fresher (e.g. chill-stored), more natural and therefore less heavily processed (e.g. mildly heated), less heavily preserved (e.g. less acid, salt, sugar) and less reliant on additive preservatives (e.g. sulfite, nitrite, benzoate, sorbate) than previously relied on (starting at the bottom of pg. 2739).


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making packaged food products, as the modified teaching of Bourne, to include a step of high pressure processing, as claimed, because Yaldigard illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making packaged foods, and further provides a variety of benefits to its use, as discussed above.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442), Velasco (2015/0118371) and Rovere, as applied to claims 1-2 and 12-15, above, further in view of Pedreschi and WHF.
Pedreschi: Reduction of acrylamide formation in potato slices during frying; LWT - Food Science and Technology Volume 37, Issue 6, September 2004, Pages 679-685.

WHF: Worlds Healthiest Foods: What is Acrylimide…; published online at least by Sept. 30, 2011 at: https://web.archive.org/web/20110930134511/http://www.whfoods.com/genpage.php?tname=george&dbid=260

Bourne does not discuss, that the acidic treatment includes citric acid and water, as in claims 7-8.
As for claim 8, Pedreschi also teaches methods of preserving potatoes, with a treatment step of immersing them in an acidic solution (ab.); and further provides that the acidic solution comprises water and 1 or 2 wt% citric acid (ab. step (iii)) at a pH of 2.25 to 2.71 (3.3. Immersion in acid solutions), which encompasses: the acidified potato pieces include, in addition to the potato pieces themselves, citric acid and water, but are substantially free of other ingredients, as in claim 8.
Pedreschi also teaches that such a step provides the benefit of reducing the acrylamide in the food after it is cooked (ab.). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving potatoes by using an acidic treatment, as the modified teaching of Bourne, to include the use of citric acid and water in the post blanch acidic treatment, as claimed, because Pedreschi illustrates that the art finds such a step to be suitable for similar intended uses, including methods of preserving potatoes by using an post blanch acidic treatment, which further shows that it was known for such a thing to have been done; and provides the benefit of reducing the acrylamide in the food after it is cooked. See MPEP 2144.07.

As for claim 7, WHF also teaches that acrylamide has been determined to pose a risk of cancer, wherein certain foods, shown in the Tables therein, have a higher amount of acrylamide that other foods.  These foods include potatoes as discussed above and carrots, another vegetable taught by Borne and Juliot (in the modified teaching above).





Therefore, one of skill in the art of making foods having a reduced acrylamide content would have a reasonable expectation of success in applying Pedreschi’s post blanch acidic treatment to carrots (i.e. other vegetables), as in claim 7, for the benefit of reducing the acrylamide content in the carrots after they are cooked.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving vegetables by using an acidic treatment, as the modified teaching of Bourne, to include: the use of citric acid and water in the acidic treatment, as claimed, because Pedreschi illustrates that the art finds such a step to be suitable for similar intended uses, including methods of preserving vegetables by using an acidic treatment, which further shows that it was known for such a thing to have been done; and WHF illustrates that such a step provides the benefit of reducing the acrylamide content in the other vegetables after they are cooked.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442), Velasco (2015/0118371) and Rovere, as applied to claims 1-2 and 12-15, above, further in view of Inglis (6,224,930).
The modified teaching does not discuss the use of a conveyor to convey vegetables through an acidification vessel.
Inglis also teaches methods of preserving vegetables (2, 65+) with steps of chemically altering them with a food grade acid; and further provides the use of commercially available flow wrapping equipment utilizing a conveyor and exposure of the treated material in a treatment tunnel (i.e. acidification vessel) (2, 55+ and Fig. 2, part 26 gas head and part 25 conveyor).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of preserving vegetables by using a step of acidification, as the modified teaching of Bourne, to include the use of a conveyor to convey vegetables through an acidification vessel, as claimed, because Inglis illustrates that the art finds such a step to be suitable for similar intended uses, including methods of preserving vegetables by using a step of acidification,. See MPEP 2144.07.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne (5,607,712) in view of the combination of Griffiths (2,705,679), Pick Your Own, Juliot, Wilson (4,027,456), Tucker (7,015,442), Velasco (2015/0118371) and Rovere, as applied to claims 1-2 and 12-15, above, further in view of Wiki.
Wiki: Wikipedia: List of culinary knife cuts; published online at least by March 13, 2015 at: https://web.archive.org/web/20150313145732/https://en.wikipedia.org/wiki/List_of_culinary_knife_cuts

Size of vegetable pieces
As for claim 11, processed vegetables are commonly known to be diced into sizes of 1/8 to 7/8 inch, however, Bourne does not discuss the size attributed to a dice.
Wiki also teaches about dicing, and further provides that the size of a dice is between about 0.25 to 0.75 inches, which encompasses the claim of each vegetable piece having a minimum dimension of greater than about 1/8 inch and a maximum dimension of less than 7/8 inch.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of dicing, as the modified teaching of Bourne, to include that each vegetable piece has a minimum dimension greater than about 1/8 inch and a maximum dimension of less than 7/8 inch, as claimed, because Wiki illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of dicing. See MPEP 2144.07.

(2) Response to Argument
Obviousness of primary reference: Bourne
1. It is asserted, that the primary reference, Bourne, describes a method of preparing canned vegetables which are frozen before canning and sterilizing. (Bourne, col. 1, ll. 23-25.) The method of Bourne includes a two-step blanching process, followed by freezing, storing, thawing, canning, and sterilization. (Bourne, col. 2, ll. 25-41.) Bourne states that blanching can be accomplished by use of steam, heated air, or microwaves (Bourne, col. 3, ll. 35-37.) Acid may be included to improve vegetable firmness and can be included in blanch water or added to the can just prior to sterilization/ retort. (Bourne, col. 2, Il. 51-56.) After blanching, Bourne carries out a conventional canning process, which Bourne uses to sterilize the canned product. Bourne describes the sterilization as being carried out at “240° to 250°F for 30 to 10 minutes” for low acid foods (pH above 4.5) or “20 to 10 minutes at 210° to 220°F” for foods at a pH less than about 4.5. (Bourne, col. 5, ll. 43-48.)  Notably, Bourne does not mention potatoes, nor does it describe the use of high pressure processing (HPP).
In response:
On potatoes: Bourne teaches methods of processing raw diced (Ex. 9) mixed vegetables which are frozen before being packaged (ab.), wherein the type of vegetable includes a variety, including root vegetables (3, 10+).  Such a teaching provides a reasonable expectation of success in the use of potatoes, a root vegetable, because they are envisaged by such by the teaching.  
Then, since Bourne does not explicitly state the use of raw potatoes for immersion type blanching, Griffiths is applied to show that it is known to use them for methods of blanching (1, 75+ and 2, 26+). 
Therefore the teaching makes obvious the use of the specifically claimed type of root vegetable, raw potatoes, for a step of blanching.
As for HPP: This is a piecemeal analysis of the rejection because it picks apart the references versus taking the rejection as a whole.  Herein, Velasco is applied to cure the absence of this teaching, wherein it is shown that high pressure processing (HPP) of vegetables that have been blanched, IQF frozen, and packaged then sealed (as Borne) provides the benefit of inactivating microorganisms, an extended shelf life (0050) and that the natural flavor and nutrients are retained (0053).

2. It is asserted, that Bourne fails to recognize that the timing of acid addition in combination with High Pressure Processing (“HPP”) is a results-effective variable for unexpectedly improving refrigerated shelf-stability. Claim 1 recites “immersion blanching raw potato pieces having a pH of between about 5 and about 6 in an acidic media so that the pH of the potato pieces after acidification is about 4.0 to about 4.8” followed by high pressure processing. Claim 12 recites similar features.
Bourne describes a method for purportedly improving the firmness of canned vegetables which are frozen before canning and sterilizing. (Bourne, col. 1, ll. 23-25.) The method of Bourne includes a two-step blanching process, followed by freezing, storing, thawing, canning, and sterilization. (Bourne, col. 2, ll. 25-41.) The Office Action cites Velasco and Rovere for purportedly describing using high pressure processing (“HPP”) and alleges it would have been obvious to have modified the method of Bourne to include HPP based on Velasco and Rovere. (Office Action, pp. 13-14). 
Specifically, Office Action argues that “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. (Office Action, p. 15.) 
The Office Action also alleges that “one of ordinary skill in the art would have recognized that the results of the combination were predictable.” (/d.) Respectfully, these conclusions are incorrect.
Appellant respectfully submits that there is no recognition by Bourne that the timing of acid addition to vegetables (let alone diced potatoes) in combination with high pressure processing is a results-effective variable for improving refrigerated shelf-stability. (See MPEP 2144.05(11)(B); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).)
In response, the standard of examination does not require a reference to teach the same reason as Appellant for doing something.  See MPEP 2144.IV that states the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. Also see, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
In this case the independent claim sets forth a method of making vegetables, wherein each and every step is known.  A proper showing of unexpected results or criticality has not been provided to the office, therefore although Appellants opinion that a combination of acid and high pressure processing is a results-effective, is appreciated, however not supported with factual evidence.
All of the specifically claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Since no evidence is provided that contradicts this principal of examination, the grounds for obviousness are indeed proper.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

3. It is asserted, that Bourne is directed to preparing vegetables that are blanched, frozen, optionally thawed, canned, and then heat sterilized by using a conventional retort process. One of ordinary skill in the art recognizes that canning processes including a conventional retort step have significant adverse effects on vegetable quality attributes. Appellant respectfully submits that one of ordinary skill in the art would not look to any steps of Bourne’s canning process when seeking to prepare a packaged vegetable product that is able to maintain fresh attributes at refrigerated storage in a microwavable cup. Indeed, Bourne is unconcerned with refrigerated shelf life.
In response, although Applicant’s opinion about canning processes having significant adverse effects on vegetable quality attributes, no evidence of this is provided and canning is a commonly known and used process for providing extended shelf lives of vegetables.  
As for freshness, Appellant has no definition for this term, and merely discloses/claims shelf life as a metric.  Since shelf life is a claimed property/function of the method claimed, and the modified teaching shows that the steps claimed are known and available to those of skill in the art, the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, because a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
As for Bourne not teaching refrigerated storage in a microwave cup, this limitation is presented in claim 5, wherein Wyslotski is applied to shown that it was known for such a thing to have been done and published.

4. It is asserted, that Bourne describes that acid can be included either in blanch water or by addition to the can just prior to closing the can before a canning step to improve firmness of the vegetables. (Bourne, col. 4, ll. 49-62.) As explained in the Bandoh Declaration, the two acidifying options provided by Bourne are not equivalent when it comes to treating diced potatoes, particularly before high pressure processing. (Bandoh Declaration, § 6.) 
Instead, it was found that the acid should be included during an immersion blanching step to ensure that the potatoes sufficiently absorb the acid prior to high pressure processing. (Id.) (Emphasis added.)
The inclusion of the acid at the time of blanching helps the acid to penetrate into the potatoes and to reduce the pH of the potatoes and reducing the pH of the potato pieces to less than about pH 4.8 has a significant effect on improving the shelf life extension to “at least 75 days” when done in combination with high pressure processing. ([d.) Conversely, if acid is added to a container with diced potatoes just before high pressure processing but after blanching, the potatoes would be saturated with water, which reduces acid penetration during high pressure processing, resulting in potatoes that would spoil well before the claimed “at least 75 days” minimum period of time. ([d.)
Since (i) Bourne does not specifically describe immersion blanching potatoes, (ii) the acid in Bourne may be added either in the blanch water or to the can just prior to canning/ sterilization for the purpose of improving vegetable firmness, and (iii) canned vegetables are generally not stored refrigerated, Bourne in no way recognizes that the timing of acid addition to the vegetables can improve refrigerated shelf-life, let alone of potato pieces. And since Bourne uses a canning/ sterilization step rather than high pressure processing for sterilization the teaching cannot have recognized that acid addition during blanching when combined with high pressure processing results in improved refrigerated shelf-life.
In response, Bourne indeed teaches acidifying the vegetable pieces during blanching so that the pH of the vegetable pieces after this acidification is about 4.2 (4, 51+), which encompasses the claim of acidifying the potato pieces during blanching for a pH of 4.0 to 4.8. 
Bourne does not discuss the claimed type of blanching, the well-known immersion method of blanching, therefore Griffiths is applied to show that it was known for this specific type of blanching to have been used for raw potatoes. 
The argument presented, like others herein, is a piecemeal analysis of the rejection because it picks apart the references versus taking the rejection as a whole.  
The claim also require acidification after blanching, and Juliot is applied to show that methods of preserving blanched vegetables include the use of an acidic treatments, for the benefit of: good microbial control, overall color retention and clean, tart flavors at levels required to achieve a final pH of 3.2-4.4 (see Results and Discussion). Such a teaching provides a step of acidifying vegetable pieces in an acidic media so that the pH of the vegetable pieces after acidification encompasses the claimed range of from 4.0 to 4.8. (2, 51+) after a step of blanching, prior to other processing steps.

5. It is asserted, that since Bourne already solves the problems that Velasco and/or Rovere purport to Solve with the use of High Pressure Processing (“HPP”), there is no Motivation for combining Bourne with Velasco and/or Rovere. 
Velasco describes using high pressure processing to inactivate the vegetative enzymes and to reduce pathogenic and spoilage microorganisms. (Velasco, paragraph [0053].) Rovere describes using high pressure processing for similar purposes. (See Rovere, pp. 449-50.) Bourne explains that its two-step blanching process inactivates enzymes that cause off-flavors during frozen storage. (Bourne, col. 3, ll. 46-59.) And Bourne uses a sterilization/retort step following canning under conditions to “ensure destruction of bacterial spores even more heat resistant than Cl. Botulinum, for example, Clostridium thermosaccharolyticum and Bacillus Stearothermophilus.” (Bourne, col. 5, ll. 31-54.) 
Thus, Bourne already solves the problems of enzyme inactivation and reducing pathogenic and spoilage of microorganisms that Velasco and Rovere purport to solve with their use of high pressure processing, and Bourne does so using a sterilization/retort step.
In response, it is agreed that Bourne teaches a method of inactivating microorganisms, however, this does not exclude a showing of the use of other known methods to perform the same function.  Velasco shows that high pressure processing (HPP) provides the benefit of inactivating microorganisms, as Bourne, however also provides additional benefits, including that HPP delivers an extended shelf life (0050) and that the natural flavor and nutrients of HPP foods are retained (0053).  Since Velasco provide HPP processing for vegetables that have been blanched, IQF frozen, packaged and then sealed (as Borne) this combination is proper.



6. It is asserted, that as explained in the Declaration of Kwaku Bandoh Under 37 C.F.R. § 1.132 dated April 26, 2019 (hereinafter the “Bandoh Declaration”), the high pressure processing of food products having a low moisture content generally does not achieve the same level of sterilization as conventional canning. (Bandoh Declaration, § 5.) Thus, one of ordinary skill in the art starting with Bourne would have had no reason to look to Velasco and/or Rovere for guidance on how to inactivate the vegetative enzymes and reduce pathogenic and spoilage microorganisms, as Bourne already purports to achieve these objectives and does so using a technique that arguably provides greater sterilization potential than the high pressure processing described in Velasco and/or Rovere. Accordingly, one of ordinary skill in the art would not have combined Bourne and Velasco and/or Rovere in the manner alleged by the Office Action.
In response, since the modified teaching, in Velasco shows that high pressure processing (HPP) provides the benefits of an extended shelf life (0050) and that the natural flavor and nutrients of HPP foods are retained (0053), one of skill would have been motivated to attempt is use.  
On the continual mention of Bourne canning the vegetables, the claims do not exclude such a step, and one of skill would understand that it is a very common step use to storing fruits and vegetables after they are harvested, so that there is an available supply to be used to create a sellable product year round.  Therefore this matter makes no patentable distinction over the claims.


Obviousness of the secondary references
Below, Appellant picks apart each applied secondary reference, however, they do not discuss how the motivation for obviousness is flawed when any of the references are combined.
In this case, the claims are toward a method of preparing vegetables using several known and available steps of microbial mitigation.  These mitigation steps are extremely broad as they lack process parameters.  There is nothing provided that indicates how each of the steps adds to the claimed shelf life.  
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The applied prior art show each claimed step, although not in a single reference, however, one of ordinary skill in the art could have combined the known food processing steps by the shown known methods, and in combination, each process step merely would have performed the same function as it did separately.  Therefore,  one of ordinary skill in the art would have recognized that the results of the combination were predictable, because a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).



Griffiths
It is asserted, that Griffiths describes producing puffed or expanded potato pieces by subjecting diced potatoes to a hot air stream, which expands, cooks, and dehydrates the potato pieces. (Griffiths, col. 1, Il. 26-37.) Griffiths is cited for purportedly describing blanching of potato pieces. (Office Action, p. 8.) The potato pieces may be blanched in steam or boiling water for 10 seconds to 2 minutes prior to being subjected to the hot air stream. (Griffiths, col. 2, Il. 15-34.) Griffiths describes that salt can be included in the blanch water but there is no mention of including acid in the blanch water. Therefore, while Griffiths describes blanching of potato pieces, Griffiths does not describe blanching potatoes in acid-containing media. 
Further, since the potato pieces in Griffiths are subjected to a hot air stream to expand and cook them, the potato pieces in Griffiths are not characterized by fresh texture or flavor attributes.
In response, as noted in previous Response to Arguments, Grifitths is applied to show that it was known to immersion blanch raw potato pieces.  The matter of the intended use of the blanched potatoes does not destroy the modified teaching in any way, it merely shows another method of using the processed potatoes.






Pick Your Own
It is asserted, that Pick Your Own is cited for purportedly describing a starting pH of potatoes. (Office Action, p. 9.) Pick Your Own does not describe or suggest anything to do with immersion blanching in acid media. Pick Your Own also does not describe or suggest immersion blanching in combination with high pressure processing.
In response, the claims require “immersion blanching raw potato pieces having a pH of between about 5 and about 6 in an acidic media”, however, it is known in the art that raw potatoes have a pH of 5.4 to 5.9, therefore when being blanched they would have the claimed pH regardless of the solution use, although Bourne teaches acidifying the vegetable pieces during blanching so that the pH of the vegetable pieces after this acidification is about 4.2 (4, 51+), which encompasses the claimed step of acidifying the potato pieces during blanching for a pH of 4.0 to 4.8.

Juliot
It is asserted, that Juliot is cited for purportedly describing preserving blanched vegetables and the use of an acidic treatment after blanching them. (Office Action, pp. 10-11.) 
Notably, Juliot describes blanching carrots, not potatoes. Further, Juliot immerses the carrots in acidic media after the blanching process is complete, whereas the pending claims recite that the immersion blanching takes place in an acidic media.
Juliot also describes that the treated carrots were then used to prepare a salad and assessed for freshness and other flavor characteristics. Juliot states that the salads were monitored for microbial quality for 28 days. Figure 1 of Juliot provides the log of total plate counts during a 4 week storage. It is noteworthy that there are still significant plate counts after four weeks.
Also, Juliot describes that “[s]orbate was found to be essential for stability since mold was observed after two weeks in salad mixtures from which potassium sorbate was omitted.” Juliot does not provide any suggestion that freshness of the carrots could be maintained in the pouches in the sealed pouches at refrigerated temperatures for at least 75 days as claimed herein.
In response, the modified teaching provides a 120 day shelf life due to HPP processing, therefore Juliot is not relied on for this teaching.  Once again, Appellant is making a piecemeal analysis of the rejection.  The standard of examination does not require each applied reference to teach everything that is claimed, therefore this ground or arguing is not persuasive.

Wilson
It is asserted, that Wilson is cited for purportedly describing methods of making diced vegetable products and filling them in flexible pouches in an inert atmosphere like nitrogen. (Office Action, p. 12.) Wilson also does not describe or suggest immersion blanching in combination with high pressure processing.
In response, Appellant is making another piecemeal analysis of the rejection as Wilson is not applied to teach this, nor is the reference required to.



Tucker
It is asserted, that Tucker is cited for purportedly describing methods of processing IQF vegetables. (Office Action, pp. 12-13.) Tucker does not describe or suggest anything to do with immersion blanching in acid media. Tucker also does not describe or suggest immersion blanching in combination with high pressure processing.
In response, Appellant is making another piecemeal analysis of the rejection as Tucker is not applied to teach this, nor is the reference required to.

Velasco
It is asserted, that Velasco is cited for purportedly describing processing foods that have been blanched, IQF frozen, and subjected to high pressure processing. (Office Action, pp. 13-15.) Velasco relates to processing of coconuts to collect coconut meat encapsulating coconut water. Velasco describes that the coconut meat is blanched but does not provide any further details on the blanching process. (See Velasco at 4 [0011], [0028], [0036], [0037], [0040], [0045], and [0049]-[0051].) Velasco does not describe or suggest that the blanching process takes place in acid media.
In response, Appellant is making another piecemeal analysis of the rejection as Velasco is not applied to teach the use of acid in the blanching step because the primary teaching already provides this.



Rovere
It is asserted, that Rovere is cited for purportedly describing methods of processing food that has been quick frozen, stored in a freezer, and then thawed before high pressure treatment. (Office Action, pp. 14-15.) Among other steps noted in Figure 1, Rovere describes treatment of strawberries by refining strawberries to strawberry juice, forming strawberry nectar, homogenizing, packaging, and high pressure treating. 
Therefore, the high pressure processing was conducted on a liquid, not a diced vegetable like a potato, as claimed herein. 
One of ordinary skill in the art would not be guided by a reference on high pressure processing of a fruit liquid when trying to assess effectiveness of high pressure processing of a diced potato. Further, Rovere does not describe or suggest what additional method steps should be included if high pressure processing is insufficient on its own to provide the desired shelf life.
In response, Rovere is applied to show that it was known for methods of making edible portions of a plant, wherein the process includes steps of quick freezing, freezer storage, then thawing, before high pressure treatment (see Fig. 1).
As for the claimed shelf life of the packaged food product, it would be reasonable for one of skill in the art to expect that similar methods of making a similar produce product using similar ingredients and similar process steps would achieve similar properties, including wherein the process enables freshness of the vegetable pieces to be maintained in the pouches in the sealed pouches at refrigerated temperatures for at least 75 days.  Further, the modified teaching, in Velasco, provides a 120 day shelf life (0054).  

Hindsight
It is asserted, that Appellant notes that “[w]hen one of the references cited by the Examiner by itself satisfies the Examiner’s articulated reason for the combination, it tends to ‘indicate that the rejection is not based [on] some rational underpinning, but rather, on impermissible hindsight.” (See, e.g., Ex parte Kraft Foods Global Brands LLC, Appeal No. 2011-005770, Reexam No. 90/008,843, Decision on Appeal dated August 19, 2011, page 11, lines 5-11.) In the present case, Bourne obviates the need for using high pressure processing to reduce pathogenic and spoilage microorganisms by using a sterilization/retort step, which purportedly accomplishes the same objective. Thus, there would have been no reason to replace Bourne’s sterilization/retort step with high pressure processing.
Appellant further submits that the rejection is based on an improper hindsight analysis that uses the Appellant’s claims as a roadmap to pick and choose prior art references. (See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385 (2007) stating “[t]he fact finder must be aware of the distortion caused by hindsight bias and must be cautious of argument reliant upon ex post reasoning.” ) The mere fact that the prior art was found and can be modified as proposed in the Office Action is not sufficient unless the prior art itself suggests reasons for the proposed combinations and modifications. (In re Fritch, 972 F.2d 1260, 1266, 23 USPQ2d 1780 (Fed. Cir. 1992) (citing In re Gordon, 733 F.2d 900, 902, 221 USPQ 1125 (Fed. Cir. 1984)).) Thus, another issue to be resolved on appeal is whether the Examiner properly articulated a prima facie case of obviousness when the only motivation to combine or modify is premised on an improper hindsight rationale.
The Office Action’s Rationale for Combining Bourne with Velasco and Rovere is Improperly Based on the Presence of the References Themselves
Bourne describes a method for improving the firmness of canned vegetables which are frozen before canning and sterilizing. (Bourne, col. 1, ll. 23-25.) The method of Bourne includes a two-step blanching process, followed by freezing, storing, thawing, canning, and sterilization. (Bourne, col. 2, Il. 25-41.) The Office Action cites Velasco and Rovere for purportedly describing using high-pressure processing (“HPP”) and alleges that it would have been obvious to have modified the method of Bourne to include the use of HPP “because the combination of Velasco and Rovere illustrate that the art finds such ordered steps to be suitable for similar intended uses, including methods of processing produce (i.e., vegetables) by blanching.” (Office Action, pp. 13- 14.) 
Appellant respectfully submits that there is no motivation to combine Bourne with at least Velasco and/or Rovere and the Office Action’s stated rationale for combining Bourne with Velasco and Rovere appears to be based on the presence of the references themselves.
The Office Action argues on page 15 that “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.” However, the proper inquiry is not whether one of ordinary skill in the art could have combined elements of the cited references to arrive at the claimed process, but instead whether one of ordinary skill in the art would have done so. Indeed, “Ta] statement that modifications of the prior art to meet the claimed invention would have been “well within the ordinary skill of the art at the time the claimed invention was made’ because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references.” (MPEP § 2143.01(IV), citing Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993).)
Here, the Office Action cites only a possibility that one of ordinary skill in the art “could” have combined elements of the cited references to arrive at the claimed process based merely on the existence of the references themselves, which is not sufficient to establish that it would have been obvious to have done so. And as established above, the Bourne reference already solves the problems that Velasco and Rovere purport to solve with the use of high pressure processing. Thus, there is simply no reason for one of ordinary skill in the art to modify Bourne to include the use of high pressure processing in view of Velasco and/or Rovere, as such a modification to Bourne would be superfluous and is obviated by Bourne’s sterilization/retort step. Accordingly, the rejection is improper for at least this additional reason.
In response, the claims require a string of well and commonly known food processing steps, and although a single reference does not show them all, they were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
On hindsight, it is well settled, that although any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, as long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. In this case, the examination did not knowledge gleaned only from the applicant’s disclosure, and the rejection above shows that the claimed method steps were knowledge which was within the level of ordinary skill at the time the claimed invention was made, therefore this argument is not persuasive.

Unexpected results
It is asserted, that the following improvement in refrigerated shelf life is non-obvious and unexpected over the art of record.
Appellant respectfully disagrees with the rejection in the Office Action dated October 25, 2021 (hereinafter “the Office Action”). Appellant respectfully requests reconsideration and reversal of the rejections because the Office Action has failed to set forth a prima facie case of obviousness and has failed to properly articulate a motivation to modify the references that is not premised on hindsight. In support of its positions, Appellant submitted a Declaration of Kwaku Bandoh Under 37 C.F.R. § 1.132 dated April 26, 2019 (hereinafter “the Bandoh Declaration’), which is provided in the Evidence Appendix as Appendix A.

In this Brief, Appellant sets forth the problems the inventors were facing and their unique solution in Section A, describes the major failings of the cited art in Section B, and then explains in detail why the rejection of the claims is deficient in Section C.
The pending claims relate to a process for preparing packaged diced vegetable pieces comprising potato pieces and other vegetable pieces. As explained in the Bandoh Declaration, the process is surprisingly effective to maintain fresh characteristics of potato and vegetable pieces for at least 75 days. (Bandoh Declaration at paragraph 5.)
In conventional processes used to prevent microbial spoilage, such as canning and retort processes, the high temperatures employed can be detrimental to the texture of vegetables. (Id. at paragraph 4.) While high pressure processing can be used to increase the shelf life of various food products, its efficacy can be limited, particularly with respect to low moisture foods such as diced potatoes. (Id. at paragraph 5.) For example, the inventors found that blanching diced potatoes (not in acid media) in combination with high pressure processing was found to increase the shelf life of the potatoes, but for no more than about 45 days. (/d.)
However, the inventors surprisingly found that immersion blanching the diced potatoes with an acid media in combination with high pressure processing achieved a shelf life of at least 75 days. (Id.) Immersion blanching in an acidic media ensures that diced potatoes sufficiently absorb the acid prior to high pressure processing. This step combined with high pressure processing as claimed herein is uniquely suited for providing freshness of the potato pieces to be maintained in the sealed pouches at refrigerated temperatures for at least 75 days. 
Indeed, the combination of steps recited in the pending claims leads to a surprising and unexpected extension of refrigerated shelf-life.
As explained in paragraph 5 of the Bandoh Declaration, the efficacy of high pressure processing in food products with low moisture content can be particularly limited. For example, it was found that high pressure processing of diced potatoes is effective to improve shelf life but not to at least 75 days as recited in the pending claims. (Bandoh Declaration, {J 5.) However, combining immersion blanching in acid with high pressure processing is surprisingly effective to maintain fresh characteristics of diced potatoes (and other vegetable pieces) for at least 75 days— which is significantly longer than the no more than 45 days expected using high pressure processing without adding acid during blanching. This is simply not suggested or recognized in the cited references or any combination thereof.
Given that high pressure processing alone of blanched diced potatoes does not achieve sufficient freshness for at least 75 days and there is no recognition by Bourne that the timing of acid addition to vegetables (let alone diced potatoes) in combination with a high pressure processing step is a results-effective variable for improving refrigerated shelf-stability, the improvement in the refrigerated shelf-stability of diced potatoes achieved when immersion blanching in acid is combined with high pressure processing, as claimed, is unexpected, unpredictable, and in no way suggested or contemplated by the cited references. And, as such, there is no motivation for modifying Bourne as urged by the Office Action to arrive at the pending claims. Accordingly, the rejection is improper for at least these reasons.
In response, the claims present a variety of microbial mitigation steps, wherein all of these steps is known and available to one of skill in the art.  The steps claimed lack process parameters, and there is no showing of how each of the steps individually, or combined, impact the shelf life of the product.  Because the individual steps lack process parameters, a proper showing of unexpected results wouold be very difficult.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention because the art would have recognized that the results of the combination were predictable, because a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Further, MPEP 2141.03 teaches that “… a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d 1397.  Indeed this is the case herein, the claimed method steps are known and available to one of skill in the art, as show by the combination of applied reference, wherein it is reasonable to expect that a similar combination of method steps will yielded predictable results/functionality.
  


Appellant’s time, education and experience in the submitted Affidavit is appreciated, however, as discussed in the Affidavit section of the Office Action of 10/25/2021, a proper showing of unexpected results has not been provided to the Office, therefore this argument is not persuasive.
The experiment provided does not provide:
A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration does not provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results, including: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.




It was also pointed out that in this case the claims require so many process steps, open to so many process parameters, that they include many factors at many levels, meaning that the experimental design for such a showing would have to consist of many experimental runs.  Then, the experiment would have to be repeated enough time to show statistical significance, as to rule out the result is a flier.  Such an  experimental design was not used, the experiment did not include all combinations across all levels of each factor, and it show not statistical significance.  
The Affidavit does not show evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims; and the showing is not commensurate in scope with the invention as claimed.  See MPEP 716.02(d).
Therefore this argument is not persuasive.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.